MjcCAETY, J.
Appellant has filed a petition for rehearing. The principal ground upon which he seeks to have the cause further reviewed and considered by this court is that the trial court committed error prejudicial to his rights in its charge to the jury on the question of recommendation.
Comp. Laws 1907, sec. 4162, so fax as material here, provides :
“Every person guilty of murder'in tlie first degree shall suffer death, or, upon the recommendation of the jury, may be imprisoned at hard labor in the state prison for life, in the discretion of the court.”
The court, in its eighth instruction, charged the jury:
6 “Every murder perpetrated by poison, lying in wait, or any other kind of willful, deliberate, malicious, and premeditated killing, or committed ip the perpetration of or attempt to perpetrate any arson, rape, burglary, or robbery, or perpetrated from a premeditated design unlawfully and maliciously to effect the death of any human being other than him that is killed, or perpetrated by any act greatly dangerous to the lives of others, and1 evidencing a depraved mind, regardless of human life, is murder in the first degree. And under the law of this state every person guilty of murder in the first degree shall suffer death, or upon the recommendation of the jury, may be imprisoned at hard labor in the state prison for life, in the discretion of the court. And, if you. should find the defendant guilty of murder in the first *241degree, you should then consider the question of making such recommendation, and it will be your duty to consider such question in the same manner as any other question submitted to you, giving to it your careful and conscientious consideration; and, should you decide to make such recommendation, you will include it in your verdict. The object ■of the law in punishing a person guilty of crime is not vengeance; the purpose is to deter the person who has broken the law from a repetition of his act, and also to deter other persons from committing similar breaches of the law; and if in this case your verdict is guilty, then in determining whether or not you shall include such recommendation in your verdict you should take into consideration all of the circumstances disclosed by the evidence, and all the evidence in the case, including the evidence on behalf of the defendant, and also the object and purpose of the law imposing punishment, and it should bei the respxlt of your deliberate consideration.”
Appellant excepted to this instruction, as follows: “Defendant excepts to the whole of No. 8 of the court’s charge.” This is not a good exception. In fact, it leaves appellant in the same position as he would be, in if he had not made any attempt to except to the instruction. The rule is well established in this state that a general exception to an entire instruction, which contains two or more independent propositions, one or more of which contains a correct statement of the law, cannot be considered. (State v. Haworth,, 24 Utah, 399, 68 Pac. 155; State v. King, 24 Utah, 482, 68 Pac. 418, 91 Am. St. Rep. 808; State v. Campbell, 25 Utah, 342, 11 Pac. 529.) The first part of the instruction under consideration contains a correct statement of the law; therefore the instruction is not vulnerable to a general exception, such as the one in question.
*242T *241Appellant assigned the giving of the instruction as error. His counsel, however, neither referred to this assignment of error in his brief, nor mentioned it in his oral argument before this court. We therefore, in harmony with the well-established rule in this, as well as in many other, jurisdic*242tions, treated tbe assignment as waived by appellant, and did not refer to it in tbe opinion affirming tbe judgment. (3 Cye. 388; 3 Ency. L. & F. 605.) In tbe case of State v. Campbell, supra, this court, in an opinion written by Mr. Justice Bartcb, said:
“That certain portions of the charge are manifestly erroneous, must he conceded, and why counsel persist in taking merely wholesale exceptions in such cases, when we have repeatedly held that we cannot and will not consider them, it is difficult to understand. The reasons why the specific objectionable matter should be pointed out to the court before the retiring of the jury are so patent, and have been so often mentioned that we do not deem it necessary again to refer to them. In accordance with the settled rule in this jurisdiction, we must refuse to consider any of the assignments of error relating to the charge; and, as counsel failed to discuss any of their assignments relating to the refusal of the court to charge as requested by the defendant, we must regard them as abandoned, although some of the requests stated the law correctly, and were applicable to the facts in the case.”
8, 9s After tbe ease was argued and submitted, tbe decision of this court in tbe case of State v. Thorne, 39 Utah, 208, 111 Fac. 58, was announced. In tbat case tbe appellant was tried for tbe same crime for wbicb appellant bere stands convicted. Tbe jury there, as bere, returned a verdict of first-degree murder, without recommendation. In tbe Tborne Case an instruction identically tbe same as tbe one under consideration was given. No exception was taken to tbe instruction; but it was assigned as error and discussed by Thome?s counsel in bis printed brief and in bis oral argument before this court. No exception having been taken, Tborne was not, as a matter of right, entitled to have tbe instruction considered on appeal. It being a capital case, this court felt constrained to give him tbe same benefit of tbe assignment of error (tbe Attorney-General consenting thereto) in wbicb be challenged tbe instruction as be would be entitled to if be bad taken a proper exception, and held tbat the giving of the instruction was prejudicial error. Appellant now cites and relies on tbe decision in tbat case as authority in support of bis petition for a rehearing.
*243This being a capital case, we are not disposed to deny a rebearing on the ground of appellant’s failure to take a proper exception to tbe instruction mentioned. We shall therefore proceed to consider the application the same as we would do if a proper exception had been taken.
The Attorney-General does not concede that the trial court committed error in giving the instruction, but, in view that the same instruction was, in the Thome Case, held erroneous, he does not resist the granting of appellant’s application for a rehearing in this. When our attention was first called to the petition, we inclined to the opinion that, under the rule announced in the Thome Case, appellant is entitled to a rehearing, and that ultimately a new trial should be granted. Upon reflection we are satisfied that the granting or denying of appellant’s petition would not affect or in any way unsettle any rule or principle of law laid down by this court in the Thome Case. In that case as we have stated, while the defendant did not except to the charge of the court on the question of recommendation, he nevertheless assigned it as error, and his counsel discussed the question in his printed brief and in his oral argument to the court; whereas in this case the instruction was assigned ,as error, but it was not argued by counsel for appellant in his printed brief, nor referred to by him in his oral argument. Appellant assigned twelve errors, but three only were argued by his counsel. The first error discussed related to the manner in which the jury was impaneled, the second to the overruling of appellant’s motion for a change of venue, and the third to the overruling of his motion for a new trial. In the closing paragraph of his brief, counsel for appellant says:
“For the reasons set forth in this brief (the three grounds above mentioned), it seems, therefore, that the court- erred in impaneling the jury, in overruling defendant’s motion for a change of venue, and in overruling defendant’s motion for a new trial, based on the ground of the jury having received evidence out of court, and on these .grounds the defendant prays for a new trial and a change of venwe.” (Italics ours.)
*244It is not claimed that the omission to' argue the assignment of error in which the instruction referred1 to is assailed was due to any oversight or inadvertence on the part of appellant’s counsel, but, on the contrary, the closing part of his brief, which we have quoted, and the petition for a rehearing show that counsel did not deem the assignment of sufficient importance to justify discussion. In the petition for a rehearing, it is said:
“Defendant further requests that he be granted a rehearing in this matter, so that he may present to> the court the question as to the proper instruction of the jury upon the question of recommendation of mercy. The defendant excepted to the instruction of the court on this question and assigned it as one of the errors', but deeming that enough points had been argued to the court for a reversal of the decision, did not argue'” this assignment of error. It thus clearly appears that the assignment of error was intentionally abandoned. An application for a. rehearing is addressed to the discretion of the court; and, as a general rule, a rehearing will not be granted for the purpose of reviewing a question presented by an assignment of error which was not urged or considered on the hearing (18 Enc. PI. & Pr., pp. 39, 40), and especially where, as here^ the assignment was intentionally abandoned. There is, however, an exception to this general rule. When it is apparent that a denial of the application would work manifest injustice, the court, in such cases, will ordinarily grant a rehearing. But there is nothing in appellant’s petition or, for that matter, in the record that even suggests that it comes within the exception. Appellant was represented by able counsel, and his defense was ably and vigorously conducted, both before the trial court and on appeal. No claim is made that the judgment or penalty pronounced in this case is,.under the law and the admitted facts, excessive or in any respect disproportionate to the crime for which appellant stands convicted. It is admitted that the undisputed evidence shows that appellant, Thorne, and Curley went to the store of George Fassell “for the purpose of holding up the occupants and committing robbery; *245. . . that while Kiley (appellant) was coy ©ring Fassell with bis revolver, and while Fassell had his arms in the air, Thorne came to him, told him to stand back in the comer; . . . that Fassell had his eyes on Kiley, and, not paying much attention to Thome, Thorne jabbed him in the side of the libs, and while urging him to get back his revolver was discharged accidentally or otherwise, and Fassell fell to the floor mortally wounded.” It is further admitted that appellant confessed 'to the officers that “he participated in the killing as above stated.” The admitted facts, therefore, show that appellant is guilty of first-degree murder. While Fassell had his “hands up” and was complying with the demands made of him by .appellant and his cohighwaymen, and was entirely helpless respecting any resistance on his part, he was ruthlessly murdered by these robbers. The record does not disclose a single fact or circumstance attending the commission of this crime that in .any way tends to palliate, its atrooiousness; but, on the contrary, the admitted facts; show that the crime was a most aggravated one.
As we have pointed out, the court charged the jury on the-question of recommendation in part as follows:
“It will be your duty to consider such question in the same manner as any other question submitted to you. . . . You should take into consideration all the circumstances disclosed by the evidence in the case, including the evidence-on behalf of the defendant, and also' the object and purpose of the law in imposing punishment, and it should be the result of your deliberate consideration” — the natural thing fora jury composed of unbiased, conscientious, intelligent men to do. In the Thorne Case we held the giving of the instruction was error, because it restricted the discretionary power conferred on the jury by statute, to- make such recommendation, regardless of the at-rociousness of the crime committed and the absence of any mitigating fact or circumstance in the case. The Chief Justice, however, in his septate opining concurring in the reversal of the judgment, in that case-said : .
*246“I desire to state, however, that if the only error complained of was the one relating to the giving of the charge concerning the recommendation I should not, in view of all the facts and circumstances of the case, concur in a reversal of the judgment upon that cause alone.”
Tbe question, now presented is: Ought this court to grant a rehearing for the purpose of considering an assignment of error which the record shows was deliberately and intentionally abandoned, and to ultimately grant a new trial on the ground that there is a bare possibility that on a retrial the jury might, notwithstanding the absence of any mitigating fact or circumstance in the case, make a recommendation that ■ the defendant be confined in the state prison for life, and that the court might possibly follow such recommendation in pronouncing judgment ?
We are clearly of the opinion that the reasons advanced by appellant in his petition are wholly insufficient to warrant this court in granting a rehearing. The application is therefore overruled and denied.